DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings filed on 04/24/2020 are accepted.  

Claim Rejections - 35 USC § 101 Non-Statutory
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 1-15 and 18-20 are rejected under 35 U.S.C. 101, because the claimed invention is directed to non-statutory subject matter.
Specifically, representative Claim 1 recites:
A heading determination device comprising: data input circuitry configured to obtain magnetic field sensor data sensed by a magnetic field sensor in sensor coordinates, position input circuitry configured to obtain a position estimate of the magnetic field sensor, and estimation circuitry configured to derive, from a magnetic map, a local azimuth distortion value in a reference coordinate system at the current position of the magnetic field sensor indicated by the obtained position estimate and to estimate the heading of the magnetic field sensor in the reference coordinate system based on the obtained magnetic field sensor data and the derived local azimuth distortion value.

Similar limitations comprise the abstract ideas of Claims 11, 18, and 19.
Under Step 1 of the analysis, claim 1 belongs to a statutory category, namely it is an apparatus claim.  Likewise, and claim 11 is an apparatus claim, and claims 18 and 19 are process claims.  
Under Step 2A, prong 1, claim 1 is found to include at least one judicial exception, that being a mathematical process.  This can be seen in the claim limitation of “derive…a local azimuth distortion value in a reference coordinate system…”  Claim 1 additionally recites the judicial exception of “estimating the heading of the magnetic field sensor in the reference coordinate system…,” which is performed using a mathematical processes, for estimating the heading of a magnetic field sensor (see, for example, ¶34-¶45 of the instant specification).
Similar limitations comprise the abstract ideas of Claims 11, 18, and 19.
What remains of the claimed method are generic data receiving steps, obtaining magnetic field sensor data, obtaining a position estimate of the magnetic field sensor, and then generating data (deriving a local azimuth distortion value), each of which is set forth at a highly generic level.
Under Step 2A, prong 2 of the analysis, no specific practical application associated is with the claimed method.  For instance, nothing is done with the local azimuth distortion value.
Under Step 2B, the only steps outside the judicial exception are the generic data receiving steps, and data generating step.  Therefore, the claim does not include significantly more than the judicial exception.
claim 1, as well as claims 11, 18, and 19, do not appear to be patent eligible under 101.
With regards to the dependent claims, claims 2-10, 12-15, and 20 provide additional features/steps which are part of an expanded algorithm, so these limitations should be considered part of an expanded abstract idea of the independent claims. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102(a)(1) that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6, 9-11, 13-15 and 18-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Naguib (U.S. Patent Publication 2014/0180627 A1).
Regarding claim 1, Naguib teaches a heading determination device (Naguib: Abstract; ¶22 [“…obtaining a first estimated heading of the mobile device…”]) comprising:
data input circuitry configured to obtain magnetic field sensor data sensed by a magnetic field sensor in sensor coordinates (Naguib: FIG. 9; ¶64 [“…in FIG. 9, a user interface 1135 may comprise any one of several devices such as, for example, a speaker, microphone, display device, vibration device, keyboard, touch screen, just to name a few examples. In a particular implementation, user interface 1135 may enable a user to interact with one or more applications hosted on mobile device 1100.”]; FIG. 3; ¶47 [“…an estimate 300 of path 202 as measured based, at least in part, on measurements obtained from a magnetometer of a mobile device.”]), 

estimation circuitry configured to derive, from a magnetic map, a local azimuth distortion value in a reference coordinate system at the current position of the magnetic field sensor indicated by the obtained position estimate and to estimate the heading of the magnetic field sensor in the reference coordinate system based on the obtained magnetic field sensor data and the derived local azimuth distortion value (Naguib: FIG. 1; ¶40-42 [“…magnetic heatmap may associate expected magnetic signatures or compass deviations with a mobile devices orientation or heading. For example, such a magnetic heatmap may include expected magnetic signatures or compass deviations that may be indicative of an orientation of a mobile device…expected magnetic signatures or compass deviations may be further referenced to approximate locations…so that a mobile device with a rough approximation of its location may apply current magnetometer or compass readings to particular expected magnetic signatures or compass deviations (referenced to the rough approximation) to estimate its heading or orientation.”]).
Regarding claims 18 and 20, each claim recites limitations found within claim 1, and is rejected under the same rationale applied to the rejection of claim 1.  

Regarding claim 2, Naguib teaches all the limitations of the parent claim 1 as shown above.  Naguib discloses estimating the heading of the magnetic field sensor by subtracting the The Examiner notes that while Naguib doesn’t explicitly recite subtracting or adding the azimuth distortion value to an azimuth value, subtracting or adding the azimuth distortion value to an azimuth value contained in or derived from the obtained magnetic field sensor data is matter of obvious design choice and would not involve patentable invention as Naguib discloses estimating the heading of the magnetic field sensor by accounting for the local azimuth distortion value contained in or derived from the obtained magnetic field sensor data.} {See above.}).

Regarding claim 3, Naguib teaches all the limitations of the parent claim 1 as shown above.  Naguib discloses obtaining accelerometer data sensed by an accelerometer, said accelerometer data indicating acceleration of the magnetic field sensor, and wherein said estimation circuitry is configured to estimate attitude information of the magnetic field sensor based on the obtained accelerometer data (Naguib: FIGS. 1, 9; ¶64-65 [“…coupled to bus 1101 which may include, for example, inertial sensors and environment sensors. Inertial sensors of sensors 1160 may comprise, for example accelerometers (e.g., collectively responding to acceleration of mobile device 1100 in three dimensions {The Examiner notes that the “z” dimensions would indicate attitude.}), one or more gyroscopes or one or more magnetometers (e.g., to support one or more compass applications).”] {See above.}).

Regarding claim 4, Naguib teaches all the limitations of the parent claim 3 as shown above.  Naguib discloses estimation circuitry configured to estimate roll and/or pitch of the magnetic field sensor as attitude information, and/or the orientation of the magnetic field sensor in the reference coordinate system based on the estimated heading and the estimated attitude information of the magnetic field sensor (Naguib: ¶5 [“…a magnetometer may provide magnetic measurements in x,y,z directions. Magnetometer measurements may be used, for example, in sensing a polar magnetic field in a true North direction for use in navigation applications. Gyroscopes,  on the other hand, may provide angular rate measurements in roll, pitch and yaw dimensions.”]; FIGS. 1, 9; ¶64-65 [“…coupled to bus 1101 which may include, for example, inertial sensors and environment sensors. Inertial sensors of sensors 1160 may comprise, for example accelerometers (e.g., collectively responding to acceleration of mobile device 1100 in three dimensions {The Examiner notes that the “z” dimensions would indicate attitude.}), one or more gyroscopes or one or more magnetometers (e.g., to support one or more compass applications).”] {See above.}).

Regarding claim 5, Naguib teaches all the limitations of the parent claim 3 as shown above.  Naguib discloses determining a gravity estimate from the obtained accelerometer data and to align a z-axis of the magnetic field sensor to the earth's gravity axis based on said gravity estimate before estimating the heading of the magnetic field sensor (Naguib: FIGS. 1, 9; ¶64-65 [“…coupled to bus 1101 which may include, for example, inertial sensors and environment The Examiner notes that the “z” dimensions would indicate attitude.}), one or more gyroscopes or one or more magnetometers (e.g., to support one or more compass applications).”]; FIG. 5; ¶49 [“…a heading may be determined from an angular direction that the mobile device is pointed (e.g., from the top of the mobile device as a display is pointed upward or pointed direction of the mobile device projected in a plane normal to a measured gravity vector). Here, a heading of a mobile device may be determined even if the mobile device is not moving relative to a frame of reference.”] {See above.}).

Regarding claim 6, Naguib teaches all the limitations of the parent claim 3 as shown above.  Naguib discloses obtaining gyroscope data sensed by a gyroscope, said gyroscope data indicating orientation of the magnetic field sensor, and wherein said estimation circuitry is configured to estimate the attitude information of the magnetic field sensor based on the obtained accelerometer data and the obtained gyroscope data (Naguib: FIGS. 1-4; ¶64-65, ¶46 [“FIG. 4, for example, shows an estimate of path 202 as measured based, at least in part, on signal measurements obtained from a gyroscope…”] {See above.}).

Regarding claim 9, Naguib teaches all the limitations of the parent claim 1 as shown above.  Naguib discloses position estimation circuitry configured to estimate the position of the magnetic field sensor (Naguib: FIG. 1; ¶37-38 [“…mobile device 100 may have circuitry and processing resources capable of computing a position fix or estimated location of mobile device 100.”])
claim 10, Naguib teaches all the limitations of the parent claim 9 as shown above.  Naguib discloses the position estimation circuitry is configured to estimate the position of the magnetic field sensor based on one or more of information from a communication system, WiFi access points or beacons, geomagnetic fingerprinting using the obtained magnetic field sensor data and the magnetic map, magnitude and/or inclination included in or derived from the obtained magnetic field sensor data, and an inclination estimate indicating the inclination of the magnetic field sensor (Naguib: FIGS. 1-4; ¶37-38 {See above.}).

Regarding claim 11, Naguib teaches a rendering device (Naguib: FIG. 1; ¶33 [“…in FIG. 1, a mobile device 100 may receive or acquire satellite positioning system (SPS) signals…”] {The Examiner notes that ¶33 of Applicant’s specification recites “The rendering device 200 may e.g. be a handheld device, a wearable device, a mobile phone…”.  Thus, Naguib discloses a rendering device as recited in the claim(s).}) comprising:
orientation input circuitry configured to obtain orientation information indicating the orientation of the rendering device (Naguib: FIGS. 1, 9; ¶64-65 [“…coupled to bus 1101 which may include, for example, inertial sensors and environment sensors. Inertial sensors of sensors 1160 may comprise, for example accelerometers (e.g., collectively responding to acceleration of mobile device 1100 in three dimensions {The Examiner notes that the “z” dimensions would indicate attitude.}), one or more gyroscopes or one or more magnetometers (e.g., to support one or more compass applications).”]),
position input circuitry configured to obtain a position estimate of the rendering device (Naguib: FIG. 1; ¶33 [“…a mobile device 100 may receive or acquire satellite positioning system (SPS) signals 159 from SPS satellites 160. In some embodiments, SPS satellites 160 may 
target position input circuitry configured to obtain target position information indicating a target position of one or more targets (Naguib: FIGS. 1-2; ¶42-43 [“…local maps of indoor areas for display or to aid in navigation. Such a map may be provided to mobile device 100 as mobile device 100 enters a particular indoor area. Such a map may show indoor features such as doors, hallways, entry ways, walls, etc., points of interest such as bathrooms, pay phones, room names, stores {Any of which may comprise an intended “target” as recited in the claim(s).}),
relative target position determination circuitry configured to determine the relative position of the one or more targets with respect to the rendering device based on the obtained orientation information, the obtained position estimate and the obtained target position information (Naguib: FIGS. 1-2; ¶42-43 {See above.}), and
rendering circuitry configured to render target information related to the one or more targets using the determined relative position of the one or more targets (Naguib: FIGS. 1-2; ¶42-43 [“In one implementation, a routeability graph and/or digital map may assist mobile device 100 in defining feasible areas for navigation within an indoor area and subject to physical obstructions…”]).
Regarding claim 19, the claim recites limitations found within claim 11, and is rejected under the same rationale applied to the rejection of claim 11.  

Regarding claim 13, Naguib teaches all the limitations of the parent claim 11 as shown above.  Naguib discloses rendering circuitry is configured to render display information See above.}).

Regarding claim 14, Naguib teaches all the limitations of the parent claim 11 as shown above.  Naguib discloses target selection circuitry configured to select one or more targets based on the position estimate of the rendering device (Naguib: FIG. 8B; ¶58-59 [“…an orientation or heading of the mobile device. As pointed out above, a magnetic heatmap may include expected magnetic signatures at locations or regions. At block 852, the mobile device may receive signals or measurements from a magnetometer generated, at least in part, in response to a local magnetic field as discussed above at block 802 of process 800. Here, if the mobile device knows its rough location, the mobile device can determine an expected magnetic signature indicative of a local magnetic field about the rough location. This rough location may be determined, for example, based on a last position fix obtained at the mobile device using any of the aforementioned techniques.”]).

Regarding claim 15, Naguib teaches all the limitations of the parent claim 11 as shown above.  Naguib discloses target position input circuitry is configured to continuously, regularly or occasionally obtain a new target position (Naguib: FIGS. 1-2; ¶42-43 {See above.}).

Claim Rejections - 35 USC § 103
The following is a quotation of the appropriate paragraphs of AIA  35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a 


Claim 7 is rejected under 35 USC § 103, as being unpatentable over Naguib (U.S. Patent Publication 2014/0180627 A1); in view of Wells (U.S. Patent 8,275,544 B1).
Regarding claim 7, Naguib teaches all the limitations of the parent claim 1 as shown above.  However, Naguib is silent as to explicitly teaching estimating the orientation of the magnetic field sensor in the reference coordinate system by a multiplication of two subsequent rotation alignments to a gravity vector and a magnetic map vector of the magnetic field obtained from the magnetic map at the position of the magnetic field sensor.
Wells, in a similar field of endeavor, is directed to a system and method for determining a position of a remote object comprising inertial sensors and three axis magnetic sensor (Wells: Abstract.).  Therein, Wells discloses estimating the orientation of the magnetic field sensor in the reference coordinate system by a multiplication of two subsequent rotation alignments to a gravity vector and a magnetic map vector of the magnetic field obtained from the magnetic map at the position of the magnetic field sensor (Wells: FIGS. 16-18; col. 17, ln 20 to col. 18, ln 30 [“The magnetic R matrix values are determined by comparing magnetic sensor uncertainty 1604 to magnetic sensor readings 905 in accordance with the observability of each axis. The observability relates to the degree to which the axis being observed is non-parallel to the earth's magnetic vector, as rotations about the magnetic vector are unobservable through magnetic vector measurements…the states shown within the dotted lines are hidden system states for which various measurements are available as shown outside the dotted lines. Rotational states comprise three rotational velocity states, δϕ, δθ, δψ. and three rotational angle states, ϕ, θ, ψ representing pitch, roll, and azimuth, respectively.”]; FIG. 19; col. 19, ln 27-40 [“The result is 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to implement the features of estimating the orientation of the magnetic field sensor in the reference coordinate system by a multiplication of two subsequent rotation alignments to a gravity vector and a magnetic map vector of the magnetic field obtained from the magnetic map at the position of the magnetic field sensor, disclosed by Wells, into Naguib, with the motivation and expected benefit of obtaining heading information outdoors by calculating the azimuth of the measured magnetic field vector.  This method for improving Naguib, was within the ordinary ability of one of ordinary skill in the art based on the teachings of Wells.  Therefore, it would have been obvious to one or ordinary skill in the art to combine the teachings of Naguib and Wells to obtain the invention as specified in claim 7.

Claim 12 is rejected under 35 USC § 103, as being unpatentable over Naguib (U.S. Patent Publication 2014/0180627 A1); in view of Miyazawa (W.O. Patent Publication 2013/114831 A1).
Regarding claim 12, Naguib teaches all the limitations of the parent claim 11 as shown above.  However, Naguib is silent as to explicitly teaching target positions of one or more targets are positions of virtual sound sources and wherein said rendering circuitry is configured to render audio signals in a way as if they were rendered at the position of said virtual sound sources.
Miyazawa discloses target positions of one or more targets are positions of virtual sound sources and wherein said rendering circuitry is configured to render audio signals in a way as if 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to implement the features of target positions of one or more targets are positions of virtual sound sources and wherein said rendering circuitry is configured to render audio signals in a way as if they were rendered at the position of said virtual sound sources, disclosed by Miyazawa, into Naguib, with the motivation and expected benefit of guiding a user in the direction of the point of interest.  This method for improving Naguib, was within the ordinary ability of one of ordinary skill in the art based on the teachings of Miyazawa.  Therefore, it would have been obvious to one or ordinary skill in the art to combine the teachings of Naguib and Miyazawa to obtain the invention as specified in claim 12.

Allowable Subject Matter
Claim 8 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and to overcome the outstanding rejections under section 101.
The primary reason for the indicated allowability of claim 8, is that, in combination with the other claim elements, estimating the orientation of the magnetic field sensor by inversion rotation of the reference coordinate system using the inverse of the estimated rotation matrix.  Therefore, dependent claim 8 would be allowable over the prior art of record if rewritten in 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
U.S. Patent Publication 2018/0188032 A1, to Ramanandan et al., discloses a systems and method for Global Positioning System (GPS) velocity in visual-inertial odometry (VIO).
U.S. Patent Publication 2014/0340427 A1, to Baker, discloses an image projection method for generating a panoramic image.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY P AIELLO whose telephone number is (303) 297-4216.  The examiner can normally be reached on 8 AM - 4:30 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Breene can be reached on (571) 272-4107.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/JEFFREY P AIELLO/Examiner, Art Unit 2864